Case: 18-20407      Document: 00514861394         Page: 1    Date Filed: 03/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-20407                             FILED
                                  Summary Calendar                       March 6, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
LA TONYA D. JUDON,

              Plaintiff - Appellant

v.

EP ENERGY, L.L.C.,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CV-1834


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM:*
       La Tonya Judon sued EP Energy for retaliation under the Family and
Medical Leave Act (the “FMLA”) and for hostile work environment.                                The
district court granted summary judgment for EP Energy and Judon appeals
the dismissal. On appeal, Judon brings additional claims for the first time.
We do not consider these claims. See Stewart Glass & Mirror, Inc. v. U.S. Auto



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20407     Document: 00514861394     Page: 2   Date Filed: 03/06/2019



                                  No. 18-20407
Glass Disc. Ctrs., Inc., 200 F.3d 307, 316–17 (5th Cir. 2000) (“It is a bedrock
principle of appellate review that claims raised for the first time on appeal will
not be considered.     This rule is equally applicable in summary judgment
cases.”).
      First, Judon claims EP Energy dismissed her in retaliation because she
requested leave under the FMLA. Second, Judon argues, because of her
disabilities, EP Energy created a hostile work environment.          EP Energy
responds that they terminated Judon because of her demonstrated pattern of
poor performance, disciplinary actions, and insubordination. An employer may
point to a legitimate, non-retaliatory reason for termination as a defense to a
retaliation claim. See Ion v. Chevron USA, Inc., 731 F.3d 379, 390 (5th Cir.
2013).
      Regarding her second preserved claim, Judon only points to two
instances of hostility over three years of employment to establish a hostile
work environment. Neither instance rises to the necessary level to show a
hostile work environment. Patton v. Jacobs Eng’g Group, Inc., 874 F.3d 437,
445 (5th Cir. 2017).
      We have reviewed the briefs, the applicable law, and relevant parts of
the record. The district court committed no reversible error. The judgment is
AFFIRMED.




                                        2